Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an Amendment filed on 09 September 2021.  

The Non-Final Rejection for Claims 1-10 of the last Office action (filed on 22 June 2021) is withdrawn based on Amendment filed on 09 September 2021 (see pages 5-6 in “Remarks”).  A Non-Final Rejection is being re-issued in this paper.

Specification
The specification received on 09 September 2021 is accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US EP 2070787 A1).
             
With respect to independent Claim 1, Suzuki et al. disclose(s) a display device (55B in Fig. 8) for a hybrid vehicle (hybrid vehicle 100 in Fig. 1) for displaying an output relating to traveling of the hybrid vehicle (Fig. 8), comprising: a first region indicating the output in a first mode in which an internal combustion engine is stopped and the vehicle travels using an electric motor (134 in Fig. 8); and a second region indicating the output in a second mode in which the internal combustion engine is operated to travel (132 in Fig. 8), wherein the first region includes a third region positioned close to the second region and indicating the output at which the internal combustion engine possibly starts up (136 in Fig. 8).

With respect to Claim 2, Suzuki et al. teach(es) the device of independent Claim 1.  Suzuki et al. further disclose(s): wherein the third region has a predetermined width, and the predetermined width corresponds to a range of the output at which the internal combustion engine possibly starts up (136 in Fig. 8 and paragraph 24).

With respect to Claim 3, Suzuki et al. teach(es) the device of independent Claim 1.  Suzuki et al. further disclose(s): a pointer that displays the output (120 in Fig. 8), wherein the pointer moves from the third region to the second region when the internal combustion engine is started (Fig. 8).

With respect to Claim 7, Suzuki et al. teach(es) the device of independent Claim 1.  Suzuki et al. further disclose(s): wherein a display region including the first region and the second region has a circular shape (Fig. 8), the first region and the second region are disposed in a fan shape or an arc shape (arc shapes of 132 and 134 in Fig. 8), and the third region included in the first region is disposed on the same side as the second region with an uppermost position of the display region as a boundary (136 in Fig. 8).

With respect to Claim 8, Suzuki et al. teach(es) the device of Claim 7.  Suzuki et al. further disclose(s): wherein a starting point of the third region is the uppermost position of the display region (Fig. 8).            

With respect to Claim 9, Suzuki et al. teach(es) the device of Claim 7.  Suzuki et al. further disclose(s):: wherein a width in a circumferential direction of the second region is narrower than a width in the circumferential direction of the first region (Fig. 8). 

With respect to Claim 10, Suzuki et al. teach(es) the device of independent Claim 1.  Suzuki et al. further disclose(s): wherein a blank region is provided between the second region and the third region (blank region between 134 and 136 in Fig. 8).

Allowable Subject Matter
Claim(s) 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 5-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim 4: the prior art does not disclose or suggest a display device comprising wherein the pointer temporarily stops after moving from the third region to a starting point of the second region when the internal combustion engine is started, and then displays the output in the second mode in the second region in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 5-6: the prior art does not disclose or suggest a display device comprising wherein the second region includes a plurality of main scales and a plurality of sub scales, the sub scales are provided between the main scales  adjacent to each other, and have a displaying configuration different from a displaying configuration of the main scales, and the width of the third region is wider than a width of one span of the main scale in the second region in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
05 October 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861